TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 10, 2018



                                      NO. 03-18-00025-CV


                         Bumjin Park and Jaeyoung Park, Appellants

                                                 v.

     Suk Baldwin Properties, LLC; Cen-Tex Family Dental, PLLC; Bok Suk Baldwin,
              Individually; and Suzanne Baldwin, Individually, Appellees




         APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on January 8, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellants shall pay all costs relating to this appeal, both in this

Court and in the court below.